Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 25-44 are pending per amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claims 25 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10749736 (hereinafter ‘736). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims in enumerated table that follows is anticipated by a correspondingly mapped ‘736 claim.
Instant application
‘736 patent
For claim 25
A method for managing a network comprising network elements that forward data flows in the network, the method comprising: 











at a network controller that communicates with the network elements to control the data flows, generating a set of flow entries that define forwarding behavior of one of the network elements; and 



automatically sending the flow entries to the network element in order for the network element to forward data flows arriving at the network element according to the forwarding behavior defined by the flow entries. 

For claim 40
A non-transitory machine readable medium storing a program which when executed by at least one processing unit manages a network comprising network elements that forward data flows in the network, the program comprising sets of instructions for: 











at a network controller that communicates with the network elements to control the data flows, generating a set of flow entries that define forwarding behavior of one of the network elements; and 



automatically sending the flow entries to the network element in order for the network element to forward data flows arriving at the network element according to the forwarding behavior defined by the flow entries. 


1. 
For a network operating system, a method for managing a plurality of network elements that forward data flows in a network, the method comprising: 

maintaining a network state based on information received from the plurality of network elements, wherein the network state comprises a topology of the network elements and locations in the topology of machines connected to the network; 
generating events based on detection of changes in the network state; 

providing a programmatic interface for enabling a set of management applications that are defined to run on top of the network operating system to access the network state, receive notifications of the generated events, and define forwarding behaviors of the network elements; and 

modifying the forwarding behaviors of the network elements based on the forwarding behaviors defined by the set of management applications.


11. 
A non-transitory machine-readable medium storing a network operating system which when executed by at least one processing unit manages a plurality of network elements that forward data flows in a network, the network operating system comprising sets of instructions for: 
maintaining a network state based on information received from the plurality of network elements, wherein the network state comprises a topology of the network elements and locations in the topology of machines connected to the network; 

generating events based on detection of changes in the network state; 

providing a programmatic interface for enabling a set of management applications that are defined to run on top of the network operating system to access the network state, receive notifications of the generated events, and define forwarding behaviors of the network elements; and 

modifying the forwarding behaviors of the network elements based on the forwarding behaviors defined by the set of management applications.


II) Claims 25 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 9876672 (hereinafter ‘672). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims in enumerated table that follows is anticipated by a correspondingly mapped ‘672 claim.
Instant application
‘672 patent
For claim 25
A method for managing a network comprising network elements that forward data flows in the network, the method comprising: 




























at a network controller that communicates with the network elements to control the data flows, generating a set of flow entries that define forwarding behavior of one of the network elements; and 






automatically sending the flow entries to the network element in order for the network element to forward data flows arriving at the network element according to the forwarding behavior defined by the flow entries. 

For claim 40
A non-transitory machine readable medium storing a program which when executed by at least one processing unit manages a network comprising network elements that forward data flows in the network, the program comprising sets of instructions for: 























at a network controller that communicates with the network elements to control the data flows, generating a set of flow entries that define forwarding behavior of one of the network elements (maps to ‘672, claim 9, “automatically configuring…” limitation); and 

automatically sending the flow entries to the network element in order for the network element to forward data flows arriving at the network element according to the forwarding behavior defined by the flow entries (maps to ‘672, claim 9, “automatically configuring…” limitation).

16. 
A method for managing a network comprising a plurality of network constituents, the network constituents comprising network elements that forward data flows in the network, the method comprising: 

at an electronic device on which a network operating system operates, providing a programmatic interface for allowing one or more management applications (i) to access a network state comprising bindings between high-level names of the network constituents that do not identify locations of the network constituents in the network and low-level network addresses that identify the locations of the network constituents in the network and (ii) to declare network policies in terms of the high-level names of the network constituents; 

enforcing the network policies declared through the programmatic interface in terms of the high-level names of the low-level network addresses, said enforcing comprising: 

maintaining bindings between the high-level names and the low-level network addresses; and 

configuring forwarding behaviors of the network elements in order to enforce the network policies of the management applications declared through the programmatic interface by inserting new flow entries into flow tables of the network elements to direct paths of data flows through the plurality of network elements such that the network policies, declared in terms of the high-level names, are enforced independently of changes to the low-level network addresses of the network constituents, wherein the flow entries inserted in the flow tables comprise headers for packets to match and actions for the network elements to perform when packets match the headers.


9. 
A non-transitory machine readable medium storing a network operating system which when executed by a set of processing units manages a network comprising a plurality of network elements, the network operating system comprising sets of instructions for: 

providing a programmatic interface for allowing one or more management applications to access a network state comprising bindings between high-level abstractions of the network elements that do not identify locations of the network elements in the network and low-level network addresses that identify the locations of the network elements in the network and declare network policies in terms of the high-level abstractions for implementation by the plurality of network elements; 

providing the network state to the one or more management applications through the programmatic interface; 

receiving a network policy declared in terms of the high-level abstractions through the programmatic interface; and 

automatically configuring forwarding behaviors of at least one of the network elements according to the network policy declared through the programmatic interface by inserting new flow entries into flow tables of the network elements in order to direct paths of data flows through the plurality of network elements such that the declared network policy is enforced independently of changes to the low-level network addresses of the network elements.


III) Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9083609 (hereinafter ‘609). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims in enumerated table that follows is anticipated by a correspondingly mapped ‘609 claim.
Instant application
‘609 patent
For claim 25
A method for managing a network comprising network elements that forward data flows in the network, the method comprising: 




at a network controller that communicates with the network elements to control the data flows, generating a set of flow entries that define forwarding behavior of one of the network elements; and 




















automatically sending the flow entries to the network element in order for the network element to forward data flows arriving at the network element according to the forwarding behavior defined by the flow entries. 

7. A non-transitory machine readable medium for storing a network operating system which when executed by a set of processors manages a network comprising a plurality of network elements that forward data flows in the network, the network operating system comprising sets of instructions for:

configuring forwarding behaviors of the plurality of network elements according to network policies declared by a set of management applications, wherein the forwarding behavior of each of the plurality of network elements is specified by a set of flow entries stored on the respective network element; 

receiving a packet from a particular network element of the plurality of network elements for a particular data flow when the particular network element is unable to match the packet to a flow entry of the set of flow entries stored on the particular network element; and 

analyzing the packet according to the declared network policies and a current view of the network comprising a current topology of the plurality of network elements to determine whether to modify a forwarding behavior of the particular network element; and 

when the forwarding behavior of the particular network element is to be modified, configuring the particular network element to forward additional packets for the particular data flow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “arbitrary” in claims 27 and 42 is a relative term which renders the claim indefinite. The term “arbitrary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill cannot discern coverage sought by “arbitrary”. Applicant is advised to amend feature in light of extent of written support provided in specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 25, 30-32, 34-36, 38, 40, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Barr (US 20060050719).
For claim 25, Barr discloses:
A method for managing a network comprising network elements that forward data flows in the network, the method comprising: 
at a network controller that communicates with the network elements to control the data flows, generating a set of flow entries that define forwarding behavior of one of the network elements (par. 0064: “Anomalous traffic characteristics may be detected by the guard device, by server 30, or by other elements in area 24, and the instructions to router 28 and to other network elements to begin traffic diversion may come the guard device itself for from another element in area 24.”); and 
automatically sending the flow entries to the network element in order for the network element to forward data flows arriving at the network element according to the forwarding behavior defined by the flow entries (par. 0064: “Upon detection of anomalous traffic conditions, which may be indicative of a DoS attack on server 30, router 28 is instructed to divert traffic that is destined for the server to guard device 22, at a diversion initiation step 50.”). 

For claim 30, Barr discloses:
The method of claim 25 further comprising receiving, from the network element, information about initiation of a new data flow, wherein said generating flow entries is performed at the network controller upon receiving the information (par. 0064: “Anomalous traffic characteristics may be detected by the guard device, by server 30, or by other elements in area 24, and the instructions to router 28 and to other network elements to begin traffic diversion may come the guard device itself for from another element in area 24.”). 

For claim 31, Barr discloses:
The method of claim 25, wherein said sending the flow entries comprises sending a command to the network element to add the flow entries to a flow-table of the network element (par. 0065: “After receiving the instruction to change its routing table, router 28 diverts all traffic destined for server 30 to guard device 22, at a diversion step 52”; par. 0068: “Typically, for the purpose of traffic diversion at step 66, guard device 22 issues a routing announcement to router 28, such as a BGP announcement using the well-known Border Gateway Protocol (BGP)…. The BGP announcement causes router 28 to modify its routing table so that path 36 is listed as the best path to the target address.”). 

For claim 32, Barr discloses:
The method of claim 25 further comprising removing a set of flow entries from the network element to modify the forwarding behavior of the network element (par. 0065: “After receiving the instruction to change its routing table, router 28 diverts all traffic destined for server 30 to guard device 22, at a diversion step 52”) . 

For claim 34, Barr discloses:
The method of claim 25 further comprising 
based on information received from the network elements, detecting an event at a network controller that communicates with the network element to control the data flows (par. 0064: “Upon detection of anomalous traffic conditions, which may be indicative of a DoS attack on server 30, router 28 is instructed to divert traffic that is destined for the server to guard device 22, at a diversion initiation step 50….Anomalous traffic characteristics may be detected by the guard device, by server 30, or by other elements in area 24”); and 
automatically modifying a forwarding behavior of at least one of the network elements based on the detected event (par. 0064 and 0065: “Diversion is effected by instructing router 28 to change its routing table so that traffic addressed to server 30 is routed over a diversion path 36 via a port 37 to guard device. Methods for carrying out this step are described hereinbelow. After receiving the instruction to change its routing table, router 28 diverts all traffic destined for server 30 to guard device 22, at a diversion step 52.”). 

For claim 35, Barr discloses:
The method of claim 25, wherein said modifying the forwarding behavior of the network element comprises modifying a flow entry of the network element that is associated with a data flow, wherein the flow entry defines a set of operations to perform on the associated data flow (par. 0065: “After receiving the instruction to change its routing table, router 28 diverts all traffic destined for server 30 to guard device 22, at a diversion step 52”; par. 0068: “Typically, for the purpose of traffic diversion at step 66, guard device 22 issues a routing announcement to router 28, such as a BGP announcement using the well-known Border Gateway Protocol (BGP)…. The BGP announcement causes router 28 to modify its routing table so that path 36 is listed as the best path to the target address.”). 

For claim 36, Barr discloses:
The method of claim 35, wherein said modifying the flow entry comprises removing the flow entry from the network element (par. 0065: “After receiving the instruction to change its routing table, router 28 diverts all traffic destined for server 30 to guard device 22, at a diversion step 52”; par. 0068: “Typically, for the purpose of traffic diversion at step 66, guard device 22 issues a routing announcement to router 28, such as a BGP announcement using the well-known Border Gateway Protocol (BGP)…. The BGP announcement causes router 28 to modify its routing table so that path 36 is listed as the best path to the target address.”). 

For claim 38, Barr discloses:
The method of claim 35, wherein the event comprises initiation of a new data flow, the method further comprising inserting a set of flow entries into the network element, the set of flow entries specifying forwarding rules for forwarding the new data flow (par. 0112: “the principles of the present invention may similarly be used in other applications of traffic diversion and filtering. For example, diversion may be useful in analysis of traffic flows for purposes such as detecting anomalies in data flows, billing, forensic analysis and law enforcement, and traffic engineering.”; par. 0068: “Typically, for the purpose of traffic diversion at step 66, guard device 22 issues a routing announcement to router 28, such as a BGP announcement using the well-known Border Gateway Protocol (BGP)…. The BGP announcement causes router 28 to modify its routing table so that path 36 is listed as the best path to the target address.”). 

For claim 40, Barr discloses:
A non-transitory machine readable medium storing a program which when executed by at least one processing unit manages a network comprising network elements that forward data flows in the network, the program comprising sets of instructions for: 
at a network controller that communicates with the network elements to control the data flows, generating a set of flow entries that define forwarding behavior of one of the network elements (par. 0064: “Anomalous traffic characteristics may be detected by the guard device, by server 30, or by other elements in area 24, and the instructions to router 28 and to other network elements to begin traffic diversion may come the guard device itself for from another element in area 24.”); and 
automatically sending the flow entries to the network element in order for the network element to forward data flows arriving at the network element according to the forwarding behavior defined by the flow entries (par. 0064: “Upon detection of anomalous traffic conditions, which may be indicative of a DoS attack on server 30, router 28 is instructed to divert traffic that is destined for the server to guard device 22, at a diversion initiation step 50.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-28, 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barr, in view of Barrie (US 20050114700).
For claims 26 and 41, Barr discloses:
The non-transitory machine readable medium of claim 40, wherein a data flow comprises a set of data packets, wherein each flow entry comprises (i) a set of conditions for identifying a data flow that meet the set of conditions (par. 0065: “After receiving the instruction to change its routing table, router 28 diverts all traffic destined for server 30 to guard device 22, at a diversion step 52”; par. 0068: “Typically, for the purpose of traffic diversion at step 66, guard device 22 issues a routing announcement to router 28, such as a BGP announcement using the well-known Border Gateway Protocol (BGP)…. The BGP announcement causes router 28 to modify its routing table so that path 36 is listed as the best path to the target address.”), (iii) a set of operations to be performed by the network element on the data packets of the identified data flow (par. 0064: “Upon detection of anomalous traffic conditions, which may be indicative of a DoS attack on server 30, router 28 is instructed to divert traffic that is destined for the server to guard device 22, at a diversion initiation step 50.”). 
Barr fails to disclose: “(ii) a counter that is incremented whenever a data packet of the identified data flow arrives at the network element”.
However, in a related field, Barrie discloses: “(ii) a counter that is incremented whenever a data packet of the identified data flow arrives at the network element” (par. 0055: “The Policy Device may, as a result of a rule, identify an action that needs to be performed. In some embodiments, such actions may include signaling the Host System via the Host Interface Module, signaling the Network Module to drop or modify (in the case that the apparatus is inline) a packet or plurality of packets, or triggering a counter or timer.”)

For claims 27 and 42, Barr-Barrie discloses:
The non-transitory machine readable medium of claim 41, wherein the set of conditions comprises arbitrary set of bits to be compared to the bits of an incoming data packet (Barr, par. 0064: “Anomalous traffic characteristics may be detected by the guard device, by server 30, or by other elements in area 24, and the instructions to router 28 and to other network elements to begin traffic diversion may come the guard device itself for from another element in area 24.”). 

For claims 28 and 43, Barr-Barrie discloses:
The non-transitory machine readable medium of claim 41, wherein a data packet has a header and a payload data, wherein the network element checks the set of conditions against the header of the packet (Barr, par. 0020: “Programming the router may include invoking policy-based routing (PBR) or filter-based forwarding (FBF). Alternatively or additionally, programming the router includes configuring the router to apply the forwarding rule responsively to a type of service (ToS) field in the processed packets, and conveying the processed packets includes setting a value of the ToS field in the packets so as to cause the forwarding rule to be invoked.”). 

Claims 29 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barr, in view of Barrie, in view of Narayan (US 20060221954).
For claims 29 and 44, Barr-Barrie discloses:
The non-transitory machine readable medium of claim 41, but fails to disclose: “wherein the flow entries have different levels of priorities, wherein only the set of operations of a flow entry with a highest priority is performed on a data flow that meets sets of conditions of two or more flow entries.”
	However, in a related field, Narayan discloses:
“wherein the flow entries have different levels of priorities, wherein only the set of operations of a flow entry with a highest priority is performed on a data flow that meets sets of conditions of two or more flow entries.” (par. 0004: Layer 4 packet forwarding disclosed; par. 0047: “Under the Bit Vector algorithm, the applicable bit vectors for the packet header values for each dimension are searched for in parallel…The highest-priority matching rule is then identified by the leftmost bit that is set. This operation is referred to herein as the Find First Set (FFS) operation, and is depicted by an FFS block 204 in FIG. 2b.”)
It would have been obvious to one of ordinary skill before the date of the claimed invention to have introduced Narayan’s rules priority-based packet forwarding method alongside Barr-Barrie. The motivation would have been to combine would have been to utilize a speedier (as compared with traditional packet forwarding rule evaluation system) bit vector based forwarding rule algorithm to increase speed of rule application determination. (Barrie, par. 0006, 0007, 0047).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barr, in view of Singleton (US 8776230).
For claim 33, Barr discloses:
The method of claim 25, but fails to disclose “wherein the network controller is implemented across a plurality of processing devices in a distributed manner.” 
	In a related field, Singleton discloses “wherein the network controller is implemented across a plurality of processing devices in a distributed manner.” (col. 1, li. 38-47: “A master policy server manages security polices for client computers through a network of local policy servers.…Periodically, the master policy server and the local policy server synchronize, at which time the master policy server replicates updated policies to the local policy servers and the local policy servers upload client security statistics to the master policy server for consolidation into a global status.”)
It would have been obvious to one of ordinary skill before the date of the claimed invention to have introduced Singleton’s master and local policy servers synchronization method alongside Barr. The motivation would have been to achieve local server policy synchronization with the master policy server in order to achieve a predictable result of all local policy servers enforcing policies in accordance with the master policy server (Singleton, abstract).

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barr, in view of Wechter (US 20040172467).
For claim 37, Barr discloses:
The method of claim 35, but fails to disclose:
“wherein the event comprises a change in network topology indicating locations the network elements in the network.”
However, in a related field, Wechter discloses:
“wherein the event comprises a change in network topology indicating locations the network elements in the network.” (par. 0007 and 0012: “the bridge module 108 monitors for and intercepts select network topology changes or "delta events", for example in real-time as they occur. Exemplary changes include when a switch interface goes down or comes back up, when a new node is added to the network, when a node is removed from the network, and so forth.”) 
It would have been obvious to one of ordinary skill before the date of the claimed invention to have introduced Wechter’s topology change detection features disclosure alongside Barr. The motivation would have been to ensure that network management is perform/updated in accordance in detected network topology changes (i.e., additions or removal of nodes, forwarding table changes) (Wechter, par.0001 and 0007).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barr, in view of Dykes (US 20070112963).
For claim 39, Barr discloses:
The method of claim 35, but fails to disclose “wherein the event comprises addition of a network service to the network, the network service provided by a network element.”
	However, in a related field, Dykes discloses:
“wherein the event comprises addition of a network service to the network, the network service provided by a network element.” (par. 0045: “In response to the new server 100-6 connecting to the network 130, the new server 100-6 sends a broadcast message 205 to the cluster 202-1 via the network 103, which includes a record that identifies the new server 100-6 and includes information about the new server 100-6 and the services 159 available at the new server 100-6. I”)
It would have been obvious to one of ordinary skill before the date of the claimed invention to have introduced Dykes’s teaching of detection of a new network feature alongside Barr. The motivation would have been to ensure updated routing data is available to all servers in cluster in order to achieve a predictable result of appropriate routing of data to clients and servers of the cluster (Dykes, par.0046-0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443